Exhibit 10.1

 



EXCHANGE AGREEMENT

 

THIS EXCHANGE AGREEMENT (the “Agreement”) is made as of July 2, 2019 (the
“Effective Date”), by and between DPW Holdings, Inc., a Delaware corporation
(the “Company”) and [●], a Delaware limited partnership (the “Investor”).

 

WHEREAS, the Company issued to the Investor that certain Secured Promissory Note
on January 23, 2019 (“Original Note”) in the principal amount of $650,973.56,
pursuant to an Exchange Agreement of even date therewith by and between the
Company and the Investor, which Original Note was due and payable on April 15,
2019;

 

WHEREAS, subject to the satisfaction of the conditions set forth herein, the
Company and the Investor desire to enter into a transaction wherein the Company
shall issue the Investor a new Secured Convertible Promissory Note in the
principal amount of $1,250,000, including a default premium of $261,109.74 (the
“Default Premium”), as reduced pursuant to the terms hereof pursuant to
prepayment or otherwise, the “Principal”, in the form attached hereto as Exhibit
A (the “New Note”), in exchange for the Original Note.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1.            Exchange; Forbearance. The closing of the Exchange (the “Closing”)
will occur on or before July 2, 2019 (or such later date as the parties hereto
may agree in writing) following the satisfaction or waiver of the conditions set
forth herein (such date, the “Closing Date”). Pending the Closing up to and
through 5:00 pm Eastern Standard time on July 5, 2019, the Investor shall take
no action to enforce its rights under the Original Note. On the Closing Date,
subject to the terms and conditions of this Agreement, the Investor and the
Company shall exchange the Original Note for the New Note. At the Closing, the
following transactions shall occur (such transactions in this Section 1, the
“Exchange”):

 

1.1.       On the Closing Date, the Company shall issue the New Note to the
Investor. Promptly after the Closing Date, but in no event more than one Trading
Day after the Closing Date, the Company shall deliver an executed original New
Note to the Investor. On the Closing Date, the Investor shall be deemed for all
purposes to have become the holder of record of the New Note, irrespective of
the date the Company delivers the New Note to the Investor. Upon receipt of the
executed original of the New Note in accordance with this Section 1.1, all of
the Investor’s rights under the Original Note shall be extinguished (including,
without limitation, the rights to receive, as applicable, any premium,
make-whole amount, accrued and unpaid interest or dividends thereon or any other
shares of the Common Stock of the Company with respect thereto).

 

1.2.       It shall be a condition to the obligation of the Investor, on the one
hand, and the Company, on the other hand, to consummate the Exchange
contemplated hereunder that the other party’s representations and warranties
contained herein are true and correct on the Closing Date with the same effect
as though made on such date, unless waived in writing by the party to whom such
representations and warranties are made.

 



   

 

 

1.3.       The Investor’s rights under the Security and Pledge Agreement entered
into as of August 16, 2018 by and among Digital Farms, Inc. (t/k/a as
SuperCrypto Mining, Inc.), the Company and the Investor (the “Security
Agreement”) remain in effect and no event has occurred which impairs the
effectiveness of the security interest created thereunder. SuperCrypto Mining,
Inc. shall enter into a letter agreement in the form annexed as Exhibit B as a
condition of the Company and the Investor consummating the Exchange.

 

2.            Representations and Warranties of the Company. The Company hereby
represents and warrants to the Investor that:

 

2.1       Organization. The Company is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware, with the
requisite power and authority to own and use its properties and assets and to
carry on its business as currently conducted. The Company is not in violation
nor default of any of the provisions of its certificate of incorporation, bylaws
or other organizational or charter documents. The Company is duly qualified to
conduct business and is in good standing as a foreign corporation or other
entity in each jurisdiction in which the nature of the business conducted or
property owned by it makes such qualification necessary, and no claim, action or
proceeding of any kind has been instituted in any such jurisdiction revoking,
limiting or curtailing or seeking to revoke, limit or curtail such power and
authority or qualification.

 

2.2       Authorization. This Agreement has been duly and validly authorized,
executed and delivered on behalf of the Company and shall constitute the legal,
valid and binding obligations of the Company enforceable against the Company in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies. The execution, delivery and performance by the Company of this
Agreement and the consummation by the Company of the transactions contemplated
hereby and thereby will not: (i) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company is
a party or by which it is bound; or (ii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities or
“blue sky” laws) applicable to the Company, provided Exchange Approval (as
hereinafter defined) is obtained in a timely manner.

 

2.3       Valid Issuance of the New Note. The New Note when issued and delivered
in accordance with the terms of this Agreement, for the consideration expressed
herein, and the Common Stock when issued in accordance with the terms of this
Agreement will be duly and validly issued, fully paid and non-assessable, free
and clear of all Liens imposed by the Company other than restrictions on
transfer provided for in the Transaction Documents.

 

2.4       Issuance of Common Stock. Upon the issuance of any Common Stock
pursuant to the terms of this Agreement and the New Note, the Common Stock shall
be freely tradable under Section 3(a)(9) of the Securities Act of 1933 and Rule
144 thereunder as more fully described in the New Note.

 



  2 

 

 

2.5          Reservation of Common Stock.

 

2.5.1       So long as the New Note remains outstanding, the Company shall
reserve five (5) million shares of Common Stock (the “Required Reserve Amount”)
to be issued to the Investor in accordance with the terms set forth in the New
Note.

 

2.5.2       If, notwithstanding Section 2.5.1, and not in limitation thereof, at
any time while the New Note remains outstanding the Company does not have a
sufficient number of authorized and unreserved shares of Common Stock to satisfy
its obligation to reserve 5 million shares of its Common Stock for issuance
pursuant to the terms of this Agreement, (an “Authorized Share Failure”), then
the Company shall as practicable as possible take all action necessary to
increase the Company’s authorized shares of Common Stock or effectuate a reverse
split of the Common Stock to an amount sufficient to allow the Company to
reserve the Required Reserve Amount. Without limiting the generality of the
foregoing sentence, as soon as practicable after the date of the occurrence of
an Authorized Share Failure, but in no event later than 60 days after the
occurrence of such Authorized Share Failure, the Company shall hold a meeting of
its stockholders for the approval of an increase in the number of authorized
shares of Common Stock. In connection with such meeting, the Company shall
provide each stockholder with a proxy statement and shall use its best efforts
to solicit its stockholders’ approval of such increase in authorized shares of
Common Stock and to cause its board of directors to recommend to the
stockholders that they approve such proposal. In the event that the Company is
prohibited from issuing shares of Common Stock pursuant to the terms of this
Agreement due to the failure by the Company to have sufficient shares of Common
Stock available out of the authorized but unissued shares of Common Stock (such
unavailable number of shares of Common Stock, the “Authorized Failure Shares”),
in lieu of delivering such Authorized Failure Shares to the Investor, the
Company shall pay to the Investor, in cash, an amount equal to the sum of (i)
the product of (x) such number of Authorized Failure Shares and (y) the greatest
Closing Sale Price of the Common Stock on any Trading Day during the period
commencing on the date the Investor delivers the applicable Issuance Notice with
respect to such Authorized Failure Shares to the Company and ending on the date
of such issuance and payment under this Section 2.5.2; and (ii) to the extent
the Investor purchases (in an open market transaction or otherwise) shares of
Common Stock to deliver in satisfaction of a sale by the Investor of Authorized
Failure Shares, any brokerage commissions and other out-of-pocket expenses, if
any, of the Investor incurred in connection therewith.

 

2.6          Compliance With Laws. The Company has complied in all material
respects with all laws, rules, and regulations applicable to it and its
business, and the Company has not received notice of any such violation.

 

2.7          Consents; Waivers. No consent, waiver, approval or authority of any
nature, or other formal action, by any person or entity, not already obtained,
other than Exchange Approval, is required in connection with the execution and
delivery of this Agreement by the Company or the consummation by the Company of
the transactions provided for herein and therein.

 



  3 

 

 

2.8          Acknowledgment Regarding Investor’s Purchase of the New Note. The
Company acknowledges and agrees that the Investor is acting solely in the
capacity of arm’s length purchaser with respect to this Agreement and the
Exchange and the transactions contemplated hereby and thereby and that the
Investor is not: (i) an officer or director of the Company; (ii) an “affiliate”
of the Company (as defined in Rule 144 promulgated under the Securities Act); or
(iii) to the knowledge of the Company, a “beneficial owner” of 4.99% or more of
the shares of Common Stock (as defined for purposes of Rule 13d-3 under the
Securities Exchange Act of 1934 (the “Exchange Act”). The Company further
acknowledges that the Investor is not acting as a financial advisor or fiduciary
of the Company (or in any similar capacity) with respect to the Exchange, this
Agreement, any other document or agreement delivered in connection herewith or
therewith or the transactions contemplated hereby and thereby, and any advice
given by the Investor or any of its representatives or agents in connection with
the Exchange, this Agreement, any other document or agreement delivered in
connection herewith or therewith or the transactions contemplated hereby and
thereby is merely incidental to the Investor’s acceptance of the New Note. The
Company further represents to the Investor that the Company’s decision to enter
into the Exchange has been based solely on the independent evaluation by the
Company and its representatives.

 

2.9          Absence of Litigation. There is no action, suit, proceeding,
inquiry or investigation before or by any court, public board, government
agency, self-regulatory organization or body pending or threatened against or
affecting the Company, the Common Stock, the Original Note, the New Note or any
of the Company’s officers or directors in their capacities as such, other than
what is disclosed in the Company’s public filings.

 

2.10        Authorized Capital. Schedule 2.10 sets forth all capital stock and
derivative securities of the Company that are authorized for issuance and that
are issued and outstanding. All issued and outstanding shares of Common Stock
have been duly authorized and validly issued and are fully paid and
nonassessable. The Company has sufficient authorized and unissued shares of
Common Stock as may be necessary to effect the issuance of the Common Stock
issuable under this Agreement, assuming the prior issuance and exercise,
exchange or conversion, as the case may be, of all derivative securities
authorized, as indicated in Schedule 2.10.

 

2.11        Disclosure. Upon receipt or delivery by the Company of any notice or
other document in accordance with the terms of this Agreement, unless the
Company has in good faith determined that the matters relating to such notice do
not constitute material, non-public information relating to the Company or any
of its Subsidiaries, the Company shall within one Trading Day after any such
receipt or delivery publicly disclose such material, non-public information on a
Current Report on Form 8-K or otherwise. In the event that the Company believes
that a notice contains material, non-public information relating to the Company
or any of its Subsidiaries, the Company so shall indicate to the Investor
contemporaneously with delivery of such notice, and in the absence of any such
indication, the Investor shall be allowed to presume that all matters relating
to such notice do not constitute material, non-public information relating to
the Company or any of its Subsidiaries. If the Company or any of its
Subsidiaries provides material non-public information to the Investor that is
not simultaneously filed in a Current Report on Form 8-K and the Investor has
not agreed to receive such material non-public information, the Company hereby
covenants and agrees that the Investor shall not have any duty of
confidentiality to the Company, any of its Subsidiaries or any of their
respective officers, directors, employees, Affiliates or agents with respect to,
or a duty to any of the foregoing not to trade on the basis of, such material
non-public information.

 



  4 

 

 

2.12        Indebtedness. Except as listed on Schedule 2.12 hereto, the Company
does not have any indebtedness other than Permitted Liens. “Permitted Liens”
shall have the same meaning as in the New Note.

 

3.           Representations and Warranties of the Investor. The Investor hereby
represents, warrants and covenants that:

 

3.1.         Organization. The Investor is a limited partnership duly organized,
validly existing and in good standing under the laws of the State of Delaware,
with the requisite power and authority to own and use its properties and assets
and to carry on its business as currently conducted. The Investor is not in
violation nor default of any of the provisions of its certificate of limited
partnership, limited partnership agreement or other organizational or charter
documents. The Investor is duly qualified to conduct business and is in good
standing as a foreign corporation or other entity in each jurisdiction in which
the nature of the business conducted or property owned by it makes such
qualification necessary, and no claim, action or proceeding of any kind has been
instituted in any such jurisdiction revoking, limiting or curtailing or seeking
to revoke, limit or curtail such power and authority or qualification.

 

3.2.         Authorization. This Agreement has been duly and validly authorized,
executed and delivered on behalf of the Investor and shall constitute the legal,
valid and binding obligations of the Investor enforceable against the Investor
in accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies. The execution, delivery and performance by the Investor of this
Agreement and the Security Agreement and the consummation by the Investor of the
transactions contemplated hereby and thereby will not: (i) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Investor is a party or by which it is bound; or (ii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities or “blue sky” laws) applicable to the
Investor.

 

3.3.         Accredited Investor Status; Investment Experience. The Investor is
an “accredited investor” as that term is defined in Rule 501(a) of Regulation D.
The Investor can bear the economic risk of its investment in the New Note, and
has such knowledge and experience in financial and business matters that it is
capable of evaluating the merits and risks of an investment in the New Note.

 

3.4.         No Governmental Review. The Investor understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the New Note or the
fairness or suitability of the investment in the New Note nor have such
authorities passed upon or endorsed the merits of the offering of the New Note.

 



  5 

 

 

3.5.         Ownership of Securities. The Investor owns and holds, beneficially
and of record, the entire right, title, and interest in and to the Original Note
free and clear of all rights and liens (other than pledges or security interests
(x) arising by operation of applicable securities laws and (y) that the Investor
may have created in favor of a prime broker under and in accordance with its
prime brokerage agreement with such broker). The Investor has full power and
authority to transfer and dispose of the Original Note to the Company free and
clear of any right or lien. Other than the transactions contemplated by this
Agreement, there is no outstanding, plan, pending proposal, or other right of
any person or entity to acquire all or any part of the Original Note or any
shares of Common Stock issuable upon the delivery of the Issuance Notice and
corresponding deduction of the face amount of the New Note.

 

3.6.         No Short Sales or Hedging Transactions. The Investor covenants and
agrees that neither it, nor any Affiliate acting on its behalf or pursuant to
any understanding with it will execute any Short Sales of the Common Stock or
(ii) hedging transaction, which establishes a net short position with respect to
the Common Stock, during the period commencing with the execution of this
Agreement and ending on the earlier of the Maturity Date of the New Note;
provided that this provision shall not operate to restrict the Investor's
trading under any prior securities purchase agreement containing contractual
rights that explicitly protects such trading in respect of the previously issued
securities.

 

4.            Additional Covenants

 

4.1.         Disclosure. The Company shall, on or before 8:30 a.m., New York,
New York time, within one Trading Day after the date of this Agreement, file
with the Securities and Exchange Commission a Current Report on Form 8-K
disclosing all material terms of the transactions contemplated hereby and
attaching the form of this Agreement and the New Note as exhibits thereto
(collectively with all exhibits attached thereto, the “8-K Filing”). From and
after the issuance of the 8-K Filing, the Investor shall not be in possession of
any material, nonpublic information received from the Company or any of its
Subsidiaries or any of their respective officers, directors, employees,
affiliates or agents, that is not disclosed in the 8-K Filing. The Company shall
not, and shall cause its officers, directors, employees, affiliates and agents,
not to, provide the Investor with any material, nonpublic information regarding
the Company from and after the filing of the 8-K Filing without the express
written consent of the Investor. To the extent that the Company delivers any
material, non-public information to the Investor without the Investor’s express
prior written consent, the Company hereby covenants and agrees that the Investor
shall not have any duty of confidentiality to the Company, any of its
subsidiaries or any of their respective officers, directors, employees,
affiliates or agent with respect to, or a duty to the Company, any of its
subsidiaries or any of their respective officers, directors, employees,
affiliates or agent. The Company shall not disclose the name of the Investor in
any filing, announcement, release or otherwise, unless such disclosure is
required by law or regulation. In addition, effective upon the filing of the 8-K
Filing, the Company acknowledges and agrees that any and all confidentiality or
similar obligations under any agreement, whether written or oral, between the
Company, any of its subsidiaries or any of their respective officers, directors,
affiliates, employees or agents, on the one hand, and the Investor or any of its
affiliates, on the other hand, shall terminate and be of no further force or
effect. The Company understands and confirms that the Investor will rely on the
foregoing representations in effecting transactions in securities of the
Company.

 

4.2.         Reserved.

 



  6 

 

 

4.3.         Blue Sky. The Company shall make all filings relating to the
Exchange required by Regulation D under the Securities Act and under applicable
securities or “blue sky” laws of the states of the United States following the
date hereof.

 

4.4.         Fees and Expenses. Except as otherwise set forth above, each party
to this Agreement shall pay the fees and expenses of its advisers, counsel,
accountants and other experts, if any, and all other expenses incurred by such
party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement. Notwithstanding the foregoing, the Company has
agreed to reimburse the Investor for up to $15,000 of documented attorneys’
fees, which sum is part of the principal of the New Note.

 

4.5.         Reserved.

 

4.6.         Noncircumvention. The Company hereby covenants and agrees that the
Company will not, by amendment of the Company’s certificate of incorporation or
other charter documents, bylaws or through any reorganization, transfer of
assets, consolidation, merger, scheme of arrangement, dissolution, issue or sale
of securities, or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of this Agreement or the Security
Agreement, and will at all times in good faith carry out all of the provisions
of this Agreement and the Security Agreement take all action as may be required
to protect the rights of the Investor under this Agreement and the Security
Agreement. Without limiting the generality of the foregoing or any other
provision of this Agreement and the Security Agreement, the Company (a) shall
not increase the par value of any shares of Common Stock issuable pursuant to
the terms of this Agreement above the Conversion Price (as defined in the New
Note) then in effect, and (b) shall take all such actions as may be necessary or
appropriate in order that the Company may validly and legally issue fully paid
and non-assessable shares of Common Stock upon issuance of such Common Stock to
the Investor pursuant to the terms of this Agreement. Notwithstanding anything
herein to the contrary, if at any time the Investor is not permitted receive all
the shares of Common Stock the Investor is entitled to receive pursuant to the
terms of this Agreement for any reason, the Company shall use its best efforts
to promptly remedy such failure, including, without limitation, obtaining such
consents or approvals as necessary to permit the issuance of such shares of
Common Stock.

 

5.            Miscellaneous

 

5.1.         Successors and Assigns. Except as otherwise provided herein, the
terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the parties hereto and the respective successors and assigns of the
parties. Nothing in this Agreement, express or implied, is intended to confer
upon any party, other than the parties hereto or their respective successors and
assigns, any rights, remedies, obligations or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement.

 



  7 

 

 

5.2.         Governing Law; Exclusive Jurisdiction. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state or federal courts
sitting in New York County, New York, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each of the parties hereby waives any objection to such
exclusive jurisdiction and that such courts represent an inconvenient forum.

 

5.3.         Notices. All notices, offers, acceptance and any other acts under
this Agreement (except payment) shall be in writing, and shall be sufficiently
given if delivered to the addressees in person, by FedEx or similar overnight
next business day delivery, or by email followed by overnight next business day
delivery, to the address as provided for on the signature page to this
agreement.

 

5.4.         Amendments and Waivers. Any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance and either retroactively or prospectively), only
with the written consent of the Company and the Investor.

 

5.5.         Severability. If one or more provisions of this Agreement are held
to be unenforceable under applicable law, such provision shall be excluded from
this Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its terms
so long as this Agreement as so modified continues to express, without material
change, the original intentions of the parties as to the subject matter hereof
and the prohibited nature, invalidity or unenforceability of the provision(s) in
question does not substantially impair the respective expectations or reciprocal
obligations of the parties or the practical realization of the benefits that
would otherwise be conferred upon the parties. The parties will endeavor in good
faith negotiations to replace the prohibited, invalid or unenforceable
provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s).

 

5.6.         Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

5.7.         Survival. The representations, warranties and covenants of the
Company and the Investor contained herein shall survive the Closing and delivery
of the New Note.

 

6.            Definitions. For purposes of this Agreement, the following words
and terms shall have the following meanings:

 



  8 

 

 

6.1.       “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly controls, is controlled by, or is under common control
with, such Person, it being understood for purposes of this definition that
“control” of a Person means the power directly or indirectly either to vote 10%
or more of the stock having ordinary voting power for the election of directors
of such Person or direct or cause the direction of the management and policies
of such Person whether by contract or otherwise.

 

6.2.       “Bloomberg” means Bloomberg, L.P., or any successor.

 

6.3.       “Closing Sale Price” means, for any security as of any date, the last
closing trade price for such security on the Principal Market, as reported by
Bloomberg, or, if the Principal Market begins to operate on an extended hours
basis and does not designate the closing trade price (as the case may be) then
the last trade price of such security prior to 4:00 p.m., New York time, as
reported by Bloomberg, or, if the Principal Market is not the principal
securities exchange or trading market for such security, the last trade price of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, or if the foregoing do
not apply, the last trade price of such security in the over-the-counter market
on the electronic bulletin board for such security as reported by Bloomberg, or,
if no last trade price, is reported for such security by Bloomberg, the average
of the ask prices, respectively, of any market makers for such security as
reported by OTC Markets Group Inc. If the Closing Sale Price cannot be
calculated for a security on a particular date on any of the foregoing bases,
the Closing Sale Price of such security on such date shall be the fair market
value as mutually determined by the Company and the Investor. If the Company and
the Investor are unable to agree upon the fair market value of such security,
the determination of the Company made in good faith shall be the fair market
value of such security. All such determinations shall be appropriately adjusted
for any stock splits, stock dividends, stock combinations, recapitalizations or
other similar transactions during such period.

 

6.4.       “Current Subsidiary” means any Person in which the Company on the
Effective Date, directly or indirectly, (i) owns any of the outstanding capital
stock or holds any equity or similar interest of such Person or (ii) controls or
operates all or any part of the business, operations or administration of such
Person, and all of the foregoing, collectively, “Current Subsidiaries”.

 

6.5.       “Exchange Act” means the Securities Exchange Act of 1934.

 

6.6.       “Liens” means a lien, charge, pledge, security interest, encumbrance,
right of first refusal, preemptive right or other restriction.

 

6.7.       “New Subsidiary” means, as of any date of determination, any Person
in which the Company after the Effective Date, directly or indirectly, (i) owns
or acquires any of the outstanding capital stock or holds any equity or similar
interest of such Person or (ii) controls or operates all or any part of the
business, operations or administration of such Person, and all of the foregoing,
collectively, “New Subsidiaries”.

 

6.8.       “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity or a government or any department or agency
thereof.

 



  9 

 

 

6.9.       “Principal Market” means any of The New York Stock Exchange, the NYSE
American, the Nasdaq Capital Market, the Nasdaq Global Select Market, the Nasdaq
Global Market, the OTCQB, the OTCQX, the OTC Pink or any other market operated
by the OTC Markets Group Inc. or any successors of any of these exchanges or
markets.

 

6.10.       “Security Agreement” has the meaning contained in Section 1.3.

 

6.11.       “Short Sales” means all “short sales” as defined in Rule 200 of
Regulation SHO under the Exchange Act.

 

6.12.        “Subsidiaries” means, as of any date of determination,
collectively, all Current Subsidiaries and all New Subsidiaries, and each of the
foregoing, individually, a “Subsidiary.”

 

6.13.       “Trading Day” means, as applicable, (x) with respect to all price or
trading volume determinations relating to the Common Stock, any day on which the
Common Stock is traded on the Principal Market, or, if the Principal Market is
not the principal trading market for the Common Stock, then on the principal
securities exchange or securities market on which the Common Stock is then
traded, provided that “Trading Day” shall not include any day on which the
Common Stock is scheduled to trade on such exchange or market for less than 4.5
hours or any day that the Common Stock is suspended from trading during the
final hour of trading on such exchange or market (or if such exchange or market
does not designate in advance the closing time of trading on such exchange or
market, then during the hour ending at 4:00 p.m., New York time) unless such day
is otherwise designated as a Trading Day in writing by the Investor or (y) with
respect to all determinations other than price determinations relating to the
Common Stock, any day on which The New York Stock Exchange (or any successor
thereto) is open for trading of securities.

 

6.14.       “Transaction Documents” means this Agreement, the New Note, the
Security Agreement and all exhibits and schedules thereto and hereto and any
other documents or agreements executed in connection with the transactions
contemplated hereunder.

 

6.15.       “Transfer Agent” means Computershare Trust Company, N.A., and any
successor transfer agent of the Company.

 

 

[SIGNATURES ON THE FOLLOWING PAGE]

 

  10 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date provided above.

 



  COMPANY:              DPW HOLDINGS, INC.                          By:      
Name: Milton C. Ault, III        Title: Chief Executive Officer                 
  Address for Notices:              201 Shipyard Way        Suite E       
Newport Beach, CA 92663     

 



  11 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date provided above.

 

 

  INVESTOR:              [●]           By:       Name:     Title:              
      Address for Notices:                             Email:       EIN#:    

  

  12 

 

  

EXHIBIT A

Secured Convertible Promissory Note

 

 

 

 

 

  

   

 

 

EXHIBIT B

Form of Letter Agreement

 

 

 

 

 

 



 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

